Case 1:18-cv-06127-CBA-RML Document 37-2 Filed 04/18/19 Page 1 of 5 PageID #: 360



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  MONICA MORRISON,                                       CASE NO. 1:18-cv-06127 (CBA)(RML)


                                      Plaintiff,
                                v.

  ROBERT LANGRICK,
                                      Defendant.



              DEFENDANT ROBERT LANGRICK’S FIRST SET OF REQUESTS FOR
                  ADMISSIONS TO PLAINTIFF MONICA MORRISON

         Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure, Defendant Robert

  Langrick issues his First Set of Requests for Admissions, to be answered fully, in writing, and

  under oath by Plaintiff Monica Morrison within thirty (30) days of service. Defendant reserves

  the right to propound additional requests for admission as may be appropriate.

                                                DEFINITIONS

         1.      “Ms. Morrison,” “you,” and “your” mean Monica Morrison, Plaintiff in the above-

  captioned action, and any present or former agents, representatives, attorneys, and any Person

  acting or purporting to act on your behalf.

         2.      “Defendant” means Robert Langrick, Defendant in the above-captioned action.

                                                INSTRUCTIONS

         1.      Each request is deemed admitted unless, within thirty (30) days from the date of

  service hereof, you serve a written answer or objection addressed to the matter of the request.

         2.      If a matter is not admitted, the answer must specifically deny it or state in detail

  why you cannot truthfully admit or deny it.
Case 1:18-cv-06127-CBA-RML Document 37-2 Filed 04/18/19 Page 2 of 5 PageID #: 361



         3.      A denial must fairly respond to the substance of the matter, and when good faith

  requires that you qualify an answer or deny only a part of the matter, the answer must specify the

  part admitted and qualify or deny the rest.

         4.      A response of lack of knowledge or information as a reason for failing to admit or

  deny may be made only if you state that you have made a reasonable inquiry into the request and

  that the information you know or can readily obtain is insufficient to enable you to admit or deny

  the matter.

         5.      If an objection is made, you must state the grounds for the objection. You must not

  object solely on the ground that the request presents a genuine issue for trial.

                                      REQUESTS FOR ADMISSION

  REQUEST FOR ADMISSION NO. 1

         Admit that you are the author of the July 19, 2018 “Personal Review” of Defendant posted
         on the website MyLife.com, a copy of which is attached hereto, and which stated the
         following:

         “Rob committed sexual assault with a woman who was 19 years old when he was a business
         school grad at Tuck and he was in his late 20’s. He urinated in the room of the victim and
         also left drugs in her room, which he attempted to tell police did not belong to him.
         Afterward, he attempted to pay off the victim with $200 in cash and an apology note. He
         was arrested for criminal activity related to the night in question. He also hired a lawyer
         in attempts [sic] to silence and intimidate his victim, using the threat of a slander lawsuit.
         He also had his attorney lie on his behalf. His own attorney falsely stated that the police
         determined that no wrongdoing occurred on the night in question, even though Rob was
         arrested for drug possession. If you believe that penetrating and attempting anal sex with
         an unconscious woman is rape, then you would likely call him a rapist. On top of that, he
         has attempted to avoid accepting responsibility for every single bad decision he has made
         in relation to this circumstance – going as far as literally blaming the victim for his own
         criminal activity. It seems that to him, speaking about his criminal activity is more of a
         violation that [sic] the criminal acts themselves. The irony for all of this is not at all lost
         on his victim and his victim’s attorney.”

  REQUEST FOR ADMISSION NO. 2

         Admit that you created the group on Vimeo.com entitled “rapist,” at the URL:
         https://vimeo.com/groups/510471, and that you posted a video of Defendant in that group.
Case 1:18-cv-06127-CBA-RML Document 37-2 Filed 04/18/19 Page 3 of 5 PageID #: 362




  Dated: March 14, 2019                 Respectfully Submitted,

                                        /s/ Andrew C. Phillips

                                        Thomas A. Clare (admitted pro hac vice)
                                        Elizabeth M. Locke (admitted pro hac vice)
                                        Andrew C. Phillips (admitted pro hac vice)
                                        Shannon B. Timmann (admitted pro hac vice)
                                        CLARE LOCKE LLP
                                        10 Prince Street
                                        Alexandria, VA 22314
                                        Telephone: (202) 628-7400
                                        Email: tom@clarelocke.com
                                        Email: libby@clarelocke.com
                                        Email: andy@clarelocke.com
                                        Email: shannon@clarelocke.com


                                        Daniel A. Singer (DAS 0978)
                                        THE LAW OFFICES OF DANIEL A. SINGER PLLC
                                        New York, New York 10017
                                        Telephone: (212) 569-7853
                                        Email: dan@singerlaw.com

                                        Attorneys for Defendant-Counterclaimant
                                        Robert Langrick
Case 1:18-cv-06127-CBA-RML Document 37-2 Filed 04/18/19 Page 4 of 5 PageID #: 363




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of Defendant’s First Set of Requests for
  Admissions to Plaintiff Monica Morrison in the above captioned matter was served on the below
  counsel of record on March 14, 2019, in accordance with the Rules of Civil Procedure:


         Henry Kaufman
         Henry R Kaufman PC
         60 East 42nd Street, 47th Floor
         New York, New York 10168
         Telephone: (212) 880-0842
         Email: hkaufman@hrkaufman.com

         Carol S. Schrager
         Law Offices of Carol A. Schrager
         Empire State Building
         350 Fifth Avenue
         Suite 4307
         New York, New York 10118
         Phone: (212) 213-0657
         Email: CarolASchrager@gmail.com

         Attorneys for Plaintiff Monica Morrison




         Dated: March 14, 2019                             By: /s/Andrew C. Phillips__
                                                               Andrew C. Phillips
Case 1:18-cv-06127-CBA-RML Document 37-2 Filed 04/18/19 Page 5 of 5 PageID #: 364
